Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 10, 2019

The Court of Appeals hereby passes the following order:

A20A0184. DAVID EUGENE HART v. THE STATE.

      In October 2010, David Eugene Hart pled guilty to manufacturing
methamphetamine. Hart filed a motion for an out-of-time appeal, which the trial court
denied on September 29, 2015. Hart filed a notice of appeal from this order on
December 2, 2015. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the order to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. See Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Hart filed his notice of
appeal 64 days after the trial court entered its order. Accordingly, the notice of appeal
is untimely, and this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/10/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.